      Carolyn Hunt Cottrell (SBN 166977)
 1    David C. Leimbach (SBN 265409)
      SCHNEIDER WALLACE COTTRELL
 2    KONECKY WOTKYNS LLP
      2000 Powell Street, Suite 1400
 3    Emeryville, California 94608
      Tel: (415) 421-7100
 4    Fax: (415) 421-7105
      ccottrell@schneiderwallace.com
 5    dleimbach@schneiderwallace.com
 6    Attorneys for Plaintiff and the proposed Class
 7    Additional Counsel on the following page
 8
 9
                                    UNITED STATES DISTRICT COURT
10
                                   EASTERN DISTRICT OF CALIFORNIA
11

12
     KEITH KOMARNICKI, on behalf of himself             Case No. 1:16-cv-01602-DAD-SKO
13   and all others similarly situated,
                                                        STIPULATION OF DISMISSAL; ORDER
14
                  Plaintiff,
15         v.                                           (Doc. 66)

16   LINKUS ENTERPRISES, LLC, DISH                      Judge: Honorable Dale A. Drozd
     NETWORK L.L.C., DISH NETWORK                       Date Removed: October 21, 2016
17                                                      First Amended Complaint filed: April 19,
     CALIFORNIA SERVICE CORPORATION,
18   and DOES 1-50, inclusive,                                2017

19                Defendants.

20

21

22

23

24

25

26
27

28                                     STIPULATION OF DISMISSAL; ORDER
                    Komarnicki v. LinkUs Enterprises, LLC, et al.; Case No. 1:16-cv-01602-DAD-SKO
     Sarah R. Schalman-Bergen (pro hac vice)
 1   Camille Fundora (pro hac vice)
 2   BERGER & MONTAGUE, P.C.
     1622 Locust Street
 3   Philadelphia, Pennsylvania 19103
     Tel: (215) 875-3000
 4   Fax: (215) 875-4604
 5
     Attorneys for Plaintiff and the proposed Class
 6

 7   S. BRETT SUTTON 143107
     brett@suttonhague.com
 8   JARED HAGUE 251517
     jared@suttonhague.com
 9
     JUSTIN VECCHIARELLI 298684
10   justin@suttonhague.com
     SUTTON HAGUE LAW CORPORATION
11   5200 N. Palm Avenue, Suite 203
     Fresno, California 93704
12   Telephone: (559) 325-0500
13
     Attorneys for Defendant
14   LINKUS ENTERPRISES, LLC

15
     MARLENE S. MURACO, Bar No. 154240
16   JOSE MACIAS, JR., Bar No. 265033
17   LITTLER MENDELSON, P.C.
     50 W. San Fernando, 15th Floor
18   San Jose, CA 95113-2303
     Telephone: 408.998.4150
19   Facsimile: 408.288.5686
20   Attorneys for Defendants
21   DISH NETWORK L.L.C., DISH NETWORK
     CALIFORNIA SERVICE CORPORATION
22

23

24

25

26
27

28                                     STIPULATION OF DISMISSAL; ORDER
                    Komarnicki v. LinkUs Enterprises, LLC, et al.; Case No. 1:16-cv-01602-DAD-SKO
 1                                              STIPULATION

 2          Pursuant to Federal Rule of Procedure 41, this Stipulation of Dismissal is entered into by and

 3 between Plaintiff Keith Komarnicki (“Plaintiff”) and Defendants LinkUs Enterprises, LLC, DISH

 4 Network L.L.C., and Dish Network California Service Corporation (collectively, “Defendants”), based

 5 upon the following facts:

 6           WHEREAS, Plaintiff’s case was removed to this Court on October 21, 2016, and Plaintiff filed

 7   his operative First Amended Complaint on April 19, 2017;

 8           WHEREAS, in his First Amended Complaint, Plaintiff asserts wage and hour claims on an

 9   individual and putative class basis pursuant to Federal Rule of Procedure 23, and pursuant to the

10   California Labor Code Private Attorneys General Act (“PAGA”);

11           WHEREAS, Plaintiff has not filed a motion for class certification, and no class has been

12   certified, in this action;

13           WHEREAS, Plaintiff and Defendants have negotiated and consummated a settlement between

14   them, which fully resolves all claims alleged by Plaintiff on an individual basis;

15           WHEREAS, Defendants deny that there is a factual or legal basis for Plaintiff’s claims and

16   allegations, and deny that Plaintiff’s claims may be certified to proceed on a class basis;

17           WHEREAS, pursuant the settlement, Plaintiff and Defendants agree that Plaintiff will dismiss

18   all of his individual claims with prejudice, including the claims he has asserted under PAGA;

19           WHEREAS, Plaintiff and Defendants agree that Plaintiff’s dismissal with prejudice of the

20   claims he has asserted under PAGA is not intended to affect the State of California’s ability to pursue

21   civil penalties pursuant to the California Labor Code;

22           WHEREAS, Plaintiff and Defendants agree that Plaintiff will dismiss his putative class claims

23   claims without prejudice;

24           WHEREAS, Plaintiff and Defendants agree that they are each to bear their own attorneys’ fees

25   and costs with respect to this action;

26
27

28   __________________________________________________________________________________________________
                                       STIPULATION OF DISMISSAL; ORDER
                    Komarnicki v. LinkUs Enterprises, LLC, et al.; Case No. 1:16-cv-01602-DAD-SKO
                                                           1
 1          NOW THEREFORE, based on the foregoing, the Parties hereby stipulate and request that the

 2   Court dismiss the above-captioned action in its entirety, with each Party to bear their own attorneys’

 3   fees and costs, as follows:

 4              1. Plaintiff’s individual claims and PAGA shall be dismissed with prejudice; and

 5              2. Plaintiff’s putative class claims shall be dismissed without prejudice;

 6          IT IS SO STIPULATED

 7

 8 DATED: December 26, 2018                              Respectfully Submitted,

 9                                                       /s/ Carolyn Hunt Cottrell
                                                         Carolyn Hunt Cottrell (SBN 166977)
10                                                       SCHNEIDER WALLACE
                                                         COTTRELL KONECKY WOTKYNS LLP
11                                                       2000 Powell Street, Suite 1400
                                                         Emeryville, California 94608
12                                                       Telephone: (415) 421-7100
                                                         Facsimile: (415) 421-7105
13                                                       ccottrell@schneiderwallace.com
14                                                       Attorneys for Plaintiff and the proposed Class
15
16

17 DATED: December 26, 2018                       SUTTON HAGUE LAW CORPORATION, P.C.

18                                                By:    /s/ Jared Hague
                                                         S. BRETT SUTTON
19                                                       JARED HAGUE
                                                         Attorneys for Defendants
20                                                       LINKUS ENTERPRISES, LLC
21

22
     DATED: December 26, 2018                     LITTLER MENDELSON, P.C.
23
                                                  By:    /s/ Marlene S. Muraco
24                                                       MARLENE S. MURACO
                                                         NEDA N. DAL CIELO
25                                                       JOSE MACIAS, JR.
                                                         Attorneys for Defendants
26                                                       DISH NETWORK L.L.C. AND DISH
27                                                       NETWORK CALIFORNIA SERVICE
                                                         CORPORATION
28   __________________________________________________________________________________________________
                                       STIPULATION OF DISMISSAL; ORDER
                    Komarnicki v. LinkUs Enterprises, LLC, et al.; Case No. 1:16-cv-01602-DAD-SKO
                                                           2
 1                                                  ORDER

 2          On December 26, 2018, the parties filed the above stipulation dismissing Plaintiff’s individual

 3   and California Labor Code Private Attorneys General Act (“PAGA”) claims with prejudice, and

 4   dismissing Plaintiff’s putative class claims without prejudice. (Doc. 66.)

 5          In light of the parties’ stipulation, Plaintiff’s individual and PAGA claims have been dismissed

 6   with prejudice, Plaintiff’s putative class claims have been dismissed without prejudice, and this action

 7   has been terminated. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692

 8   (9th Cir. 1997). Accordingly, the Clerk of the Court is directed to close this case.

 9
     IT IS SO ORDERED.
10

11 Dated:      December 28, 2018                                  /s/   Sheila K. Oberto            .
                                                       UNITED STATES MAGISTRATE JUDGE
12

13

14

15
16

17

18
19

20

21

22

23

24

25

26
27

28   __________________________________________________________________________________________________
                                       STIPULATION OF DISMISSAL; ORDER
                    Komarnicki v. LinkUs Enterprises, LLC, et al.; Case No. 1:16-cv-01602-DAD-SKO
                                                           3
